NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        SEP 21 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 FADI SABA,                                      No. 15-16590

                     Plaintiff-Appellant,        D.C. No. 3:14-cv-01310-WHO

   v.
                                                 MEMORANDUM*
 UNISYS CORPORATION,

                     Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Northern District of California
                William Horsley Orrick III, District Judge, Presiding

                          Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Fadi Saba appeals pro se from the district court’s summary judgment in his

employment action alleging retaliation in violation of California law. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Wallis v. J.R. Simplot

Co., 26 F.3d 885, 888 (9th Cir. 1994), and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Saba failed

to raise a genuine dispute of material fact as to whether defendant’s legitimate,

non-retaliatory reasons for his termination were pretextual. See id. at 892

(summary judgment properly granted where plaintiff failed to rebut defendant’s

legitimate, non-discriminatory reasons for termination with evidence of pretext).

      The district court properly denied as moot Saba’s partial motion for

summary judgment.

      The district court did not abuse its discretion by denying Saba’s motion to

reconsider because Saba did not identify any grounds for relief from the judgment.

See Sch. Dist. No. 1J,, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration

under Federal Rule of Civil Procedure 59(e)).

      The district court did not abuse its discretion by denying Saba’s request for a

continuance because Saba failed to demonstrate prejudice resulting from the

denial. See Danjaq LLC v. Sony Corp., 263 F.3d 942, 961 (9th Cir. 2001) (denial

of a continuance is reviewed for abuse of discretion and requires a demonstration

of prejudice).

      The district court did not abuse its discretion when it entered a bill of costs

                                          2                                     15-16590
in favor of defendants, and we reject as without merit Saba’s contention that the

district court failed to consider his objections. See Save Our Valley v. Sound

Transit, 335 F.3d 932, 945 & n.12 (9th Cir. 2003) (setting forth standard of review;

“[A] district court need not give affirmative reasons for awarding costs; instead it

need only find that the reasons for denying costs are not sufficiently persuasive to

overcome the presumption in favor of an award. The presumption itself provides

all the reason a court needs for awarding costs”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). Documents

or facts not presented to the district court are not part of the record on appeal. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      The Clerk shall file Saba’s Reply Brief submitted on August 4, 2016.

      All pending motions are denied.

      AFFIRMED.




                                           3                                      15-16590